Title: To George Washington from Richard Bassett, 25 February 1797
From: Bassett, Richard
To: Washington, George


                        
                            Sir. 
                            New Castle Feb. 25th 1797
                        
                        At the request of the Marshall of the Delaware State Mr Allen McLane, I take the
                            Liberty to inform you, that I think him an Active good Officer, and that in my Opinion he is
                            well Qualified, to execute the Office of Collector of the Port of Wilmington in the state of
                            Delaware, and in case the Appointment should be Conferred on him, Apprehend he will
                            discharge the duties thereof to the entire Satisfaction of the Government.
                        I have lamented the Situation I have been placed in by Official Ingagements,
                            which has prevented me from paying my respects to you And Mrs Washington before you retire,
                            and leave the Seat of Government, and have only to Console myself with the hopes at some
                            future Period, of having the pleasure of waiting on you at your Seat at Mount Vernon, where
                            it is my Most Ardent prayer I may see you, in the full enjoyment of ease, health and
                            Happiness. My best wishes to Mrs Washington. I am Sir with the greatest Respect yr Obedt
                            Humbl. Servt
                        
                            Richard Bassett
                            
                        
                    